Case 1:19-cv-01052-RBJ-KMT Document 105 Filed 11/13/20 USDC Colorado Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

Civil Action No. 19-cv-01052-RBJ-KMT ; FILED
NITED STATES DISTRICT COURT
oO
JUANITA ANGELA WHITAKER, ENVER, COLORADO
Plaintiff, NOV 13 2020
JEFFREY P. COLWELL
v. S CLERK
on SILVER KEY SENIOR SERVICES and- | 5 ee Te ee

SILVER KEY BOARD OF DIRECTORS,

Defendants.

 

PLAINTIFF’S MOTION TO COMPEL THE PRECIDING JUDGE IN THE
ABOVE-MENTIONED CASE TO RECUSE HIMSELF

 

The Plaintiff comes before the Court to respectfully request that the presiding Judge, R.
Brooke Jackson, in the case of Juanita Angela Whitaker v. Silver Key Senior Services and Silver
Key Board of Directors, recuse himself for the following reasons.

1. Atthe most recent Telephonic Discovery Hearing, held on November 9, 2020, Judge

Jackson raised his voice at the Plaintiff in a demeaning and belligerent manner as

though she were a child to be chastised. I suffer | from hearing loss and did not realize

7
Fe,
t

s “
foe tet
~ ere ae eee mo Tw ge ~

to whom the Judge was speaking when he stopped short of telling me to shut-up.
Plaintiff feels that she was not afforded the same courteous and cordial demeanor
shown to the defense counsels.

2. Judge Jackson openly expressed the fact that he did not feel that the Plaintiff was
being truthful in relating the interactions between the defense attorneys and herself at
the first attempted deposition which took place on October 23, 2020. It is the

Plaintiff's contention that anytime a Judge calls-into-question the veracity and
— Case 1:19-cv-01052-RBJ-KMT Document 105 Filed 11/13/20 USDC Colorado Page 2 of 5

forthrightness of a Plaintiff's statement, to the extent that he gives carde blanche to
the defense to treat the Plaintiff in a similarly dismissive fashion should recuse
himself for the good of the litigation.

3. The Plaintiff has been harassed, referred to in derogatory terms, slandered and
libeled, by the defense counsels, and when the Plaintiff sent emails to Judge Jackson,
as proof of such behavior, instead of sanctioning the defense, he verbally admonished
the Plaintiff for advising him of such improprieties. Such was the case on November
9, 2020, when Judge Jackson polled the defense as to what sanctions they wanted
imposed, while ignoring Plaintiff's request for sanctions to address the defense’s
misconduct.

4. When informed by the Plaintiff that complaints had been filed against the defense
counsels through the Office of Attorney Regulation, Judge Jackson was very vocal in
expressing that he did not believe that the Plaintiff had been honest in her accounts of
misconduct on the part of defense counsels. How can he claim to be “impartial” when
he has expressed his opinion that the Plaintiff is dishonest, distorts the truth and
exaggerates the seriousness of circumstances surrounding her case?

5. On October 20, 2020, the Plaintiff was administered a polygraph which she passed
with a 98.3 truthfulness rating. In that polygraph, certain unethical, unscrupulous, and
illegal conduct on the part of the defense counsel was outlined. Judge Jackson, has
chosen to “turn-a-blind-eye” to these finding and still expresses the opinion that the
Plaintiff has not been truthful and implies that the Plaintiff “judges everyone
(mentioning Judge Frick by name) as an adversary.” How can Judge Jackson truly be

capable of being fair if he holds such a negative opinion of the Plaintiff?
Case 1:19-cv-01052-RBJ-KMT Document 105 Filed 11/13/20 USDC Colorado Page 3of5

6. Plaintiff feels that it would benefit both her case and the process of justice, if Judge
Jackson would recuse himself, step aside and allow someone else to lend a fresh set

of eyes to the proceedings.

Name p SD.

Date J/- 0F-2NAD
Case 1:19-cv-01052-RBJ-KMT Document 105 Filed: 11/13/20 USDC Colorado Page 4 of5

Certificate of Service

 

I Juanita Angela Whitaker, attest to the fact that on Nin, Ib, NAD , 1 Mailed

a copy of this motion by United States Postal Service to the following people:

Raymond Deeny

633 17" Street, Suite 3000
Denver, Colorado 80202
303-299-8327

rdeeny@shermanhoward.com

Carissa Davis
633 17" Street, Suite 3000
Denver, Colorado 80202

303-299-8327
7848 Dallas Street, Norfolk, Va. 23505

719-393-2602

Juanita whtkr@hotmail.com
      

 

 

  

ks — a f y 2 “ a mr ™ an t a wwe on
~ D2. Juantad Whitk ap 8 Energy Reese nei taza“
Or eee WE 2S poe, gE
. e we at sya eT ae als my : “aif e. idl ;
SH A oR

 

 

 

/
. ek 4
. %
, 7 4 ‘
. . 1 ' ° wk
wt s ‘
~
.
“eae .
wet ~ -
ee ¥ * “oF
: se
* ra * Z .
« olf
a
Bo oo, oe
‘ ~ . .
y a :
. oe aa .
. . .
z we “os F ‘ ° “« ° whee .
; ~ ea . a .
PNP eped py peeyi : pt a .
oe MM epee phy ean gap .
f » om * “os 4 ne
at . : —— . oS .
. whine . 7 ~? “ol a %
eee Sit mace a, eres . . . . i 2 <.
: ene se Maal egg ny meepMie > om en " - ar tate ne women Ty gas onde eT we
. : «
a at . . by a Syn “ . + s .
- %
° S te
7 . Tey
* * : .
. am
| . ° . “ os . ao .
‘= . o a - ”
Me, ne Pa q .
+ “ -
” , a, wee
« tial eae *
~ a“ a . » .
~~ ° *e ~
~~ Sse ~~ x
AN se , *
. . ‘
« os . ¥
t aa a a 1
. 4 7 2 2
~ Soy “4
‘ ‘ . h
2
* 2
» ‘ Soe ” “
& . oe " “ .
. * ~ "4
- . a ‘ x”
1, we at es ad

 

‘Case 1*19

 

= © » . w~

ee - - ~ ae

tt < « * . 2 ee a
“ . 5 . + - . * =

™ wt wot . ~ fie deeb yf i. w oe
4 4 & . wat Pads . ~~

wt . cota 2 Me « \ we

~ . ' : aS eT Lae . ‘

 

 

        
